TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00804-CR
 NO. 03-10-00811-CR 


Darrell Lynn Edison, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
NOS. D-1-DC-10-907220 & D-1-DC-09-206713
HONORABLE WILFORD FLOWERS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Darrell Lynn Edison has filed a pro se notice of appeal in each of the above
causes, seeking to appeal his convictions for the offenses of continuous violence against the family
and possession with intent to deliver a controlled substance, methamphetamine.  In each cause, the
district court has certified that this is a plea-bargain case and that the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2), (d).  Accordingly, we dismiss the appeals.
						__________________________________________
						Bob Pemberton, Justice
Before Justices Puryear, Pemberton and Rose
Dismissed
Filed:   January 7, 2011
Do Not Publish